Exhibit 10.1

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

Rule 10b5-1 Sales Plan, Client Representations, and Sales Instructions

I, John D. Held, as of the date below, establish this Sales Plan (“Plan”) in
order to sell shares of the common stock (“Shares”) of Omega Protein Corporation
(“Issuer”) pursuant to the requirements of Rule 10b5-1 under the Securities
Exchange Act of 1934, as amended (“Exchange Act”). I request that Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) execute the Plan as
follows:

 

1. Sales Instructions for Sales/Exercise and Sale of Employee Stock Options

1.1 For securities other than stock options, you are authorized to execute
transactions in accordance with the attached SEC Rule 10b5-1 Sales Instruction
and Notice Provision –Annex (“Sales Instruction”) with respect to the security
type “Shares”.

1.2 For employee stock options, you are authorized to exercise my options and
sell the underlying Shares in accordance with the Sales Instruction with respect
to the security type “ESOP”.

For purposes of this Section 1.2:

 

  1. Merrill Lynch will not exercise any stock option unless its exercise price
is less than the market price of the underlying Shares.

 

  2. To the extent that the exercise price and any withholding tax relating to
the exercise of a stock option and sale of the underlying Shares under this plan
are to be paid from the proceeds of such exercise and sale, Merrill Lynch will
deduct from the proceeds of each stock option exercised and the underlying
Shares sold the sum of the exercise price and any withholding tax. The resulting
amount will be then remitted to the Issuer.

 

  3. After remitting payment to the Issuer for the applicable exercise price and
withholding tax pursuant to 1.2.2, supra, any commissions and/or fees due and
payable to Merrill Lynch shall be deducted from the proceeds of such exercise
and sale and paid to Merrill Lynch.

 

  4. Check which of the following apply:

 

  [    ] The Issuer of the Shares has executed a servicing agreement with
Merrill Lynch for stock option services for the Issuer and its optionees.

 

  [X] The Issuer of the Shares has not executed a servicing agreement with
Merrill Lynch for stock option services for the Issuer and its optionees and
therefore I hereby agree to and authorize the following:

In connection with the exercise of my employee stock options under the Plan I
authorize and instruct the Issuer to register or cause its agent(s) to register,
the Shares to be issued upon the exercise of my stock option(s) in the name of
Merrill Lynch (or its designated nominee), which is my agent and nominee (or in
the event that is not permissible, in my name).

 

1



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

I also authorize and instruct the Issuer to deliver, or cause its agent(s) to
deliver within three business days, the Shares issued pursuant to the stock
option exercise to Merrill Lynch in exchange for funds from Merrill Lynch
representing the exercise price (plus any applicable taxes).

I cannot revoke or rescind this authorization and instruction under any
circumstance while the Plan is in effect. I hereby grant a security interest to
Merrill Lynch in the Shares to be issued pursuant to the exercise of my employee
stock option(s). This security interest will not terminate even if the
securities are delivered to me contrary to these instructions.

If I am selling all or some of the Shares to be issued pursuant to the exercise
of my employee stock option, I agree that I am responsible for any and all
dividends, rights or payments of any kind that are or may become payable to any
purchaser of the Shares prior to the registration of the Shares in the name of
Merrill Lynch and, if I am holding all or some of these Shares, I agree that I
shall not be entitled to such dividends, rights or payments prior to the
issuance of the Shares. I agree to pay or deliver to Merrill Lynch upon demand,
any and all funds, securities, dividends or distributions due to it, if, for any
reason, the Shares to be issued pursuant to the exercise of my employee stock
option are not promptly delivered to Merrill Lynch.

 

2. Execution, Average Pricing and Pro Rata Allocation of Sales

I agree and acknowledge that:

2.1 If my order to sell Shares pursuant to the Plan, whether market or limit, is
handled by a Merrill Lynch trading desk, my order shall be handled as “not
held”. A “not held” or “working order” permits a Merrill Lynch trader to use
reasonable brokerage judgment, exercising price and time discretion, as to when
to execute the order. This provision shall only apply to orders handled by a
Merrill Lynch trading desk.

2.2 Merrill Lynch may execute my order: (a) in a single transaction or multiple
transactions during the course of the trading day, or (b) it may aggregate my
order with other orders for other sellers of the Issuer’s securities that may or
may not have been accepted pursuant to a Rule 10b5-1 sales plan, execute them as
a block or in multiple smaller transactions, and allocate an average price to
each seller.

 

2



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

2.3 When orders are aggregated, Merrill Lynch shall allocate the proceeds of
shares sold pro rata among the sellers, based on the ratio of (x) the shares to
be sold and (y) the sum of the proceeds of all shares sold, and Merrill Lynch
will provide each seller an “average price confirmation” that identifies the
amount of securities sold for the applicable seller together with an average
price for sales.

 

3. Stock Splits/Reincorporation/Reorganizations

3.1 In the event of a stock split or reverse stock split, the quantity and price
at which the Shares are to be sold will be adjusted proportionately.

3.2 In the event of a stock dividend or spin-off, the quantity and price at
which the Shares are to be sold will be adjusted as instructed by the Issuer.
Any adjustment shall only become effective upon receipt by Merrill Lynch of
written notice from Issuer as to the occurrence of the dividend or spin-off, as
well as specific instructions as to the adjustment to the quantity and price at
which Shares are to be sold.

3.3 In the event of a reincorporation or other corporate reorganization
resulting in an automatic share-for-share exchange of new shares of the Issuer
for the Shares subject to the Plan, then the new shares will automatically
replace the Shares originally specified in the Plan.

 

4. Account Credit

In the event any scheduled sale of Shares or exercise of stock options and sale
of the underlying Shares is not executed as provided for in Section 1 (or
Section 7, if applicable) of the Plan, upon Merrill Lynch’s knowledge of such
event, Merrill Lynch shall exercise stock options (if applicable) and sell
Shares that should have been sold as soon as reasonably practicable, and will
credit my account as if such sale had been executed as instructed in Section 1
(or Section 7, if applicable).

 

5. Compliance with Rule 144 and Rule 145

5.1 I understand and agree that if I am an affiliate or control person for
purposes of Rule 144 under the Securities Act of 1933, as amended (“Securities
Act”), or if the Shares subject to the Plan are restricted securities subject to
limitations under Rule 144 or eligible for resale under Rule 145, then all sales
of Shares under the Plan will be made in accordance with the applicable
provisions of Rule 144.

5.2 I request and authorize Merrill Lynch to complete and file on my behalf any
Forms 144 (pre-signed by me) necessary to effect sales under the Plan.

5.3 If appropriate, I understand and agree that, upon my prompt signature and
delivery to Merrill Lynch of Form 144, Merrill Lynch will either: (a) make one
Form 144 filing at the beginning of each three-month period commencing with the
date of the first sale made in connection with the Plan or (b) file Form 144 for
each sale made in connection with the Plan.

 

3



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

5.4 A Form 144 shall be filed for all applicable sales pursuant to this Plan and
shall indicate that the sales are made pursuant to this Plan.

5.5 Merrill Lynch will conduct sales pursuant to Rule 144 or Rule 145 if
appropriate, including applying Rule 144 volume limitations as if the sales
under the Plan were the only sales subject to the volume limitations.

5.6 I agree not to take any action or to cause any other person or entity to
take any action that would require me to aggregate sales of Shares pursuant to
Rule 144; and not to take any action that would cause the sales of Shares under
the Plan not to comply with Rule 144 or Rule 145.

 

6. Representations, Warranties and Covenants

In consideration of Merrill Lynch accepting orders to sell securities under this
Plan, I make the following representations, warranties and covenants:

6.1 I have established the Plan in good faith, in compliance with the
requirements of Rule 10b5-1, and at a time when I was not aware of material
nonpublic information about the Shares or the Issuer.

6.2 I have consulted with legal counsel and other advisors in connection with my
decision to enter into the Plan and have confirmed that the Plan meets the
criteria set forth in Rule 10b5-1. I have not received or relied on any
representations by Merrill Lynch regarding the Plan’s compliance with Rule
10b5-1.

6.3 I have provided, or caused the Issuer to provide, Merrill Lynch with a
certificate completed by the Issuer, substantially in the form of Annex A hereto
(“Issuer Certificate”).

6.4 I own all Shares that are subject to the Plan free and clear of liens or
encumbrances of any kind, and/or I will own all such Shares free and clear of
liens or encumbrances of any kind at the time of their Sale as provided for in
this Plan. I will own any Shares acquired under employee stock options exercised
pursuant to the Plan free and clear of liens or encumbrances, except for any
liens or encumbrances in favor of Merrill Lynch. There are no restrictions
imposed on me, the Shares or the Issuer that would prevent Merrill Lynch or me
from complying with the Plan.

6.5 While the Plan is in effect, except as provided in the Plan, I will not
engage in offsetting or hedging transactions in violation of Rule10b5-1; and I
will notify Merrill Lynch in advance of any sales or purchases of, or derivative
transactions on, any of the Issuer’s securities initiated by me.

 

4



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

6.6 While the Plan is in effect, I will not disclose to any employee of Merrill
Lynch, including my Private Wealth Advisor or Financial Advisor, any material
nonpublic information concerning the Shares or the Issuer.

6.7 While the Plan is in effect, I will not attempt to exercise any influence
over how, when or whether to effect sales of Shares.

6.8 The Plan does not violate the Issuer’s insider trading policies.

6.9 I agree to make or cause to be made all filings required under the
Securities Act and/or the Exchange Act, including under Rule 144 and pursuant to
Section 13 and Section 16 of the Exchange Act, and any other filings necessary.

6.10 As to delivery requirements:

 

  1. For securities other than stock options, prior to the date of execution of
any sales specified under the Plan, I agree to have delivered into the custody
of Merrill Lynch the total amount of the Shares that may be sold pursuant to the
Plan, together with all transfer documents and other authorizations required for
Merrill Lynch to effect settlement of sales of such Shares on my behalf.

 

  2. For employee stock options, the number of options granted to me by the
Issuer that are vested, exercisable and registered is equal to or greater than
the number of options to be exercised and the underlying Shares to be sold under
the Plan. I agree to provide to Merrill Lynch all necessary documentation,
properly executed, to effect the timely exercise of the stock options and the
subsequent sale and settlement of the Shares.

 

  3. I agree that Merrill Lynch’s obligation to execute sales under the Plan is
conditioned on the satisfaction of the foregoing delivery requirements.

6.11 I agree to inform Merrill Lynch as soon as possible of any of the
following:

 

  1. any subsequent restrictions imposed on me due to changes in the securities
(or other) laws or of any contractual restrictions imposed on the Issuer that
would prevent Merrill Lynch or me from complying with the Plan, and

 

5



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

  2. the occurrence of any event as set forth in the Plan that would cause the
Plan to be suspended or terminated under Section 7 or Section 8 of the Plan,
respectively.

 

7. Suspension

7.1 Sales pursuant to Section 1 above shall be suspended where:

 

  1. trading of the Shares on the principal exchange or market on which the
Shares are traded (“Exchange”) is suspended for any reason;

 

  2. there is insufficient demand for any or all of the Shares at or above the
specified price (e.g., the specified price met but all Shares could not be sold
at or above the specified price);

 

  3. Merrill Lynch, in its sole discretion, determines that there is a legal,
regulatory or contractual reason why it cannot effect a sale of Shares;

 

  4. Merrill Lynch is notified in writing by the Issuer that a sale of Shares
should not be effected due to legal, regulatory or contractual restrictions
applicable to the Issuer or to me (including without limitation, Regulation M);

 

  5. Merrill Lynch is notified in writing by the Issuer that (i) in the case of
Shares being sold pursuant to a registration statement filed under the
Securities Act, the registration statement has terminated, been suspended,
expired or is otherwise unavailable; or (ii) a public announcement of a public
offering of securities by the Issuer has been made.

7.2 Merrill Lynch will resume sales in accordance with the Plan as promptly as
practicable after (a) Merrill Lynch receives notice in writing from the Issuer
that it may resume sales in accordance with Section 1 of the Plan in the case of
the occurrence of an Event described in 7.1.4 or 7.1.5 above or (b) Merrill
Lynch determines, in its sole discretion, that it may resume sales in accordance
with the Plan in the case of the occurrence of an Event described in 7.1.1,
7.1.2 or 7.1.3 above.

7.3 Shares allocated under the Plan for sale during a period that has elapsed
due to a suspension under this Section will be carried forward to be sold with
the next amount of shares to be sold in accordance with Section 1 of the Plan.
In the event Section 1 of the Plan provides for an amount of Shares to be sold
during a given period pursuant to a limit order, Shares that would otherwise be
permitted to be sold during that period, shall, upon lapse of the suspension,
nonetheless be carried forward to be sold with the next amount of Shares to be
sold in accordance with Section 1 of the Plan.

 

6



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

7.4 Merrill Lynch is released from all liability in connection with any
suspension of sales, including, but not limited to, liability for the expiration
of stock options or loss of market value.

 

8. Termination

The Plan shall terminate on the earliest to occur of the following:

8.1 the termination date listed in the Sales Instruction;

8.2 the completion of all sales contemplated in Section 1 of the Plan;

8.3 my or Merrill Lynch’s reasonable determination that: (a) the Plan does not
comply with Rule 10b5-1 or other applicable securities laws; (b) I have not
complied with the Plan, Rule 10b5-1 or other applicable securities laws; or
(c) I have made misstatements in my representations or warranties in Section 6,
above;

8.4 receipt by Merrill Lynch of written notice from the Issuer or me of: (a) the
filing of a bankruptcy petition by the Issuer; (b) the closing of a merger,
recapitalization, acquisition, tender or exchange offer, or other business
combination or reorganization resulting in the exchange or conversion of the
Shares of the Issuer into shares of a company other than the Issuer; or (c) the
conversion of the Shares into rights to receive fixed amounts of cash or into
debt securities and/or preferred stock (whether in whole or in part);

8.5 receipt by Merrill Lynch of written notice of my death or legal incapacity;
or

8.6 receipt by Merrill Lynch of written notice of termination from me.

 

9. Indemnification

9.1 I agree to indemnify and hold harmless Merrill Lynch and its directors,
officers, employees and affiliates from and against all claims, losses, damages
and liabilities, including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
claim, arising out of or attributable to Merrill Lynch’s actions taken in
compliance with the Plan, any breach by me of the Plan, or any violation by me
of applicable federal or state laws or regulations. This indemnification shall
survive termination of the Plan.

9.2 Merrill Lynch agrees to indemnify and hold me harmless from and against all
claims, losses, damages and liabilities including, without limitation, any legal
or other expenses reasonably incurred in connection with defending or
investigating any such action or claim, arising out of or attributable to
Merrill Lynch’s gross negligence or willful misconduct in connection with the
Plan.

 

7



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

10. Modification and Amendment

The Plan, including the Sales Instruction, may be modified or amended only upon
(a) the written agreement of me and Merrill Lynch; (b) the receipt by Merrill
Lynch of written confirmation signed by me to the effect that the
representations, warranties and covenants contained in Section 6 above, are true
as of the date of such written confirmation; and (c) the receipt by Merrill
Lynch of a new Issuer Certificate or written confirmation signed by the Issuer
that the representations, warranties and covenants contained in the original
Issuer Certificate are true as of the date of such written confirmation.

 

11. Counterparts

The Plan may be signed in counterparts, each of which will be an original.

 

12. Entire Agreement

The Plan, including the representations, warranties and covenants in Section 6,
constitutes the entire agreement between me and Merrill Lynch regarding the Plan
and supersedes any prior agreements or understandings regarding the Plan.

 

13. Governing Law

This Plan will be governed by and construed in accordance with the laws of the
State of New York.

 

14. Officer & Director Equity Service

If seller is subject to the reporting requirements of Section 16 of the Exchange
Act, complete the following to have transaction information for open market
transactions under the Plan forwarded to a designated third party.

14.1 I authorize Merrill Lynch to transmit transaction information via facsimile
and/or email regarding open market transactions under the Plan to:

 

Name: Karin Belding    Name: Judith Brinkman Title:    Title: Organization:
Omega Protein Corporation    Organization: Omega Protein Corporation Fax:   
Fax: Tel:    Tel: e-mail:    e-mail:

 

8



--------------------------------------------------------------------------------

Issuer Name: Omega Protein Corporation

Client Name: John D. Held

Symbol: OME

Start Date: 03/16/2011

End Date: 03/16/2012

 

14.2 I understand that reasonable efforts will be made to transmit transaction
information for open market transactions under the Plan (purchase or sale) by
the close of business on the day of the purchase or sale, but no later than the
close of business on the first trading day following the purchase or sale.

14.3 I acknowledge that Merrill Lynch (a) has no obligation to confirm receipt
of any email or faxed information by the designated contact and (b) has no
responsibility or liability for filing a Form 4 with the SEC or for compliance
with Section 16 of the Exchange Act.

14.4 If any of the above contact information changes, or I would like to
terminate this authorization, I will promptly notify Merrill Lynch in writing. I
further authorize Merrill Lynch to transmit transaction information to a third
party service provider who will make the information available to my designated
representative(s) listed above.

 

15. Notices

All notices given by the parties under the Plan will be as set forth in the
Sales Instruction.

 

By:  

/s/ John D. Held

Name:   John D. Held Date:  

March 9, 2011

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated Acknowledged and Agreed this
9th day of March, 2011

By:  

/s/ Susan Moss

Name:   Susan Moss Title:   Administrative Manager

 

9